Title: From Benjamin Franklin to John Paul Jones, 17 December 1783
From: Franklin, Benjamin
To: Jones, John Paul


          
            
              [December 17, 1783]
            
            To the Honorable Captain John Paul-Jones Commodore in the service of the United-States of America.
            In pursuance of a Resolution of Congress of the first of November 1783. a Copy wereof is hereunto annexed, I do hereby authorize and direct you to solicit as Agent for payment and satisfaction to the officers and crews citizens or subjects of the said states, for all Prizes taken in Europe ander your Command, and to which they are any wise intitled, and in whose hands soever the Prize-money may be detained.
            [LS]   Given at Passy this seventeenth of December 1783.
            
              
              signed B Franklin
            
          
          
         
          Minister Plenipotentiary from the United-States of America at the Court of France.
        